Citation Nr: 0301872	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the right lateral malleolus and 
right talus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to March 
1956.

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
an increased evaluation of the 30 percent for residuals of a 
fracture of the right ankle effective from November 3, 1997, 
the date of receipt of the veteran's claim.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
April 2001, a transcript of which has been associated with 
the claims file.

In May 2001 the Board remanded the case to the RO for further 
development and adjudicative action.

In December 2001 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Residuals of residuals of a fracture of the right lateral 
malleolus and right talus are manifested by swelling, pain 
and limitation of motion, consistent with moderate 
disability, and with a dorsiflexion ankylosis of 0 degrees, 
but with no evidence of dorsiflexion ankylosis of more than 
10 degrees or of plantar flexion ankylosis of more than 40 
degrees or of nonunion of the tibia and fibula that would 
more closely resemble a severe ankle disability with loose 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of an old fracture of residuals of a fracture of 
the right lateral malleolus and right talus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5262, 5270 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that in 
October 1955 the veteran sustained a simple fracture of the 
right lateral malleolus involvement and a simple comminuted 
fracture of the posterior fourth of the right talus.  There 
was no artery or nerve involvement.  

The veteran underwent surgery in November 1955 for open 
reduction and screw fixation of the lateral malleolus and 
removal of the fractured fragments of the posterior talus.  
He returned to duty with a two month restriction with no 
running, prolonged marching or strenuous lower extremity 
exercises.  By the time of his March 1956 separation 
examination, the only significant findings pertinent to the 
right ankle were those of surgical scar, with no sequela 
noted.

In January 1965 the veteran had his right ankle screw removed 
by a VA medical facility.  His right ankle had been said to 
have caused little trouble until a year earlier when he began 
having pain that was believed to be due to the presence of 
the metallic screw.   

In June 1966, based upon April 1966 VA X-ray reports which 
showed an increased density of the lower half of the talus, 
osteoarthritis of the talocalcaneal joint and slight 
irregularity of the external malleolus of right ankle, and an 
examination report with a diagnosis of healed fracture, right 
lateral malleolus post screw fixation and recent removal of 
screw and healed fracture, right talus, the RO granted 
entitlement to service connection for a right ankle 
disability.  The RO assigned a 10 percent evaluation for 
residuals of fracture to the right medial malleolus and right 
talus based on findings from the examination that included 
limitation of motion of the right ankle, limitation of motion 
of the tarsal region and mild atrophy of the right calf.

In June 1967 the RO granted an increased rating of 20 percent 
for the veteran's right ankle disability based on findings of 
a June 1967 VA examination that revealed a 10 percent loss of 
dorsiflexion, a 20 percent loss of plantar flexion and 
complete loss of inversion and loss of 10 degrees of eversion 
of the right ankle.  The RO continued the 20 percent 
evaluation in subsequent unappealed rating decisions. 

On November 3, 1997 the veteran filed a claim for entitlement 
to an increased rating for his right ankle disability.  VA 
treatment records from 1997 to 1998 which were obtained in 
conjunction with the veteran's claim mostly consist of 
prescription records showing that he took Naproxin, Tylenol 
and Amlodipine during this time period.  The records also 
include an October 1997 X-ray report of the right ankle 
showing an impression of old fracture of the talus associated 
with post traumatic arthritis.  The remainder of the records 
consist of laboratory results not related to the right ankle 
disability.

In conjunction with the veteran's claim, a VA examination was 
conducted in July 1998.  This examination revealed complaints 
of pain and swelling in the right ankle for the past seven to 
eight years.  The pain was felt daily and became worse during 
the past two to three years.  He also complained of ankle 
stiffness that was worse in the morning and in cold or wet 
weather.  Prolonged walking caused pain in the ankle, 
although he claimed he could walk a mile or more but then 
would get stiffness.  He did not use a brace but used a cane 
sometimes.  He indicated wearing high top shoes aggravated 
his ankle problem.  He also indicated that he had to quit 
working as a mechanic and go back to truck driving because of 
his ankle.

On physical examination, physical prominence of the lateral 
malleolus was revealed.  There was slight tenderness on the 
anterior aspect of the lateral malleolus of the right ankle.  
There was no edema and no deformity.  Range of motion of the 
right ankle revealed dorsiflexion limited to 1 degree.  
Plantar flexion was to 40 degrees.  The veteran walked with a 
slight limp, favoring the right leg.  The diagnosis following 
review of X-rays and on clinical examination was remote 
fracture of the right talus with sclerotic changes and 
degenerative arthritis of the talocalcaneal joint.  The 
examiner opined that the functional loss due to pain in the 
right ankle was significant.

VA treatment records from 1998 to 2001 primarily reflect 
treatment for medical concerns other than the right ankle.  
However in June 1999, the veteran reported that Naprosyn did 
not seem to help his ankle pain the way it used to and he was 
switched to Ibuprofin.  In October 1999 he was seen in 
podiatry with complaints of right ankle pain, with 
degenerative changes in the right ankle joint noted on X-ray.  
The assessment was DJD, right ankle, and he was prescribed a 
right "CAM" walker.  A December 1999 podiatry treatment 
record revealed complaints of a painful right ankle and he 
was noted to be using a "CAM" walker.  He was noted to have 
limited ankle joint dorsiflexion and plantar flexion and was 
assessed with osteoarthritis, right ankle joint.  He was 
referred to an orthopedic consult later that month, which 
revealed a sub talar DJD that would require a fusion.  
However he wished no surgery at this time.

During the April 2001 hearing held before the undersigned the 
veteran testified that his right ankle disability had 
worsened since his July 1998 VA examination.  He testified 
that he has to wear a brace any time he walks and that 
walking 100 yards would cause his ankle to swell and throb.  
He testified that he is unable to stand for very long before 
it starts hurting and swelling up.  He testified that he had 
to give up his driving job due to his ankle and now worked 
full time for the sheriff's department primarily at a sit 
down position, although he sometimes had to get up to monitor 
situations.  He testified that he lost about a week of work 
in the past three months due to his foot.  He testified that 
he must use either a brace or a walking stick at all times.  
He testified that he took pain pills and anti inflammatories 
for his ankle.

In October 2001 the veteran underwent a VA examination in 
accordance with the Board's remand instructions.  He was 
noted to have worked as a truck driver without lost time due 
to his ankle until 1998.  His present complaints were of 
swelling and stiffness.  He was unable to walk more than a 
half mile.  He sometimes had a sense of buckling.  He 
indicated he took Naprosyn daily and that he used a cane 
about 90 percent of the time.  During the course of this 
examination there was no apparent pain.  He walked well with 
a cane and had a minimal limp.  

Physical examination of the right ankle revealed a 
dorsiflexion of 0 degrees, compared to a left dorsiflexion of 
10 degrees.  He was able to plantar flex to 40 degrees, 
compared to 45 degrees on the left.  A 9 cm well healed 
operative scar was noted laterally and a 11 cm scar was 
medially.  He had a prominent lateral malleolus with 
submalleolar tenderness.  X-rays were taken the day of the 
examination and interpreted as showing narrowing of the joint 
space laterally with submalleolar bone fragments both 
medially and laterally.  The tibial talar joint appeared 
unimpaired.  

The examiner opined that the service connected disability did 
cause some increased fatigability, but no increase in 
incoordination.  This was felt to be a mild to moderate 
degree.  The veteran's subjective complaints were not 
manifested during this examination and his skin condition 
appeared satisfactory around the right ankle.  

There did not appear to be any evidence of disuse of the 
joint.  There did not appear to be any other medical 
condition in the record that should impact the veteran's 
ability to function with his right leg.  He did complain of 
his ankle "hanging up" on him at a point in plantar flexion 
and this could be due to some encumbrance of the tendons as 
they passed under the lateral malleolus resulting in this 
sense of instability.  

The examiner opined that the disability represented by this 
condition was of a moderate degree.  The right ankle injury 
did not appear to involve any other joint structure, but as 
stated above, probably did involve some free gliding motion 
of the tendon.  The service connected right ankle disability 
did affect the veteran in increased fatigability as noted 
above.  The examiner opined that the veteran could perform 
average employment for people his age.  Again, it was noted 
that the veteran did not visibly manifest pain during this 
examination.  The examiner again expressed that the veteran 
was experiencing a moderate disability in his ability to 
function as a result of this ankle injury.


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria. 38 
U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Although the history of a disability must be considered in 
order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 
4.41 (2002), in a case where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  

The lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

Arthritis that is due to trauma, substantiated by 
radiological findings, is rated as degenerative arthritis. 38 
C.F.R. 4.71a, Diagnostic Code 5010 (2002).  Arthritis, 
degenerative (hypertrophic or osteoarthritis):  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. 

Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion. Note (2): The 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive. Diagnostic Code 5003.

The standardized description of ankylosis and joint motion 
measurement included in the rating schedule shows ankle 
dorsiflexion ranging from 0 to 20 degrees and plantar flexion 
from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent. 38 C.F.R. § 4.71a; Diagnostic Code 5262.

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent. Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent. 
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent. Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent. Diagnostic Code 5273.



Astragalectomy shall be rated 20 percent. Diagnostic Code 
5274.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2002).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2002).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding contrary to the 
provisions of 38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2002).

Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence in 
establishing entitlement to a rating increase exists, or was 
brought to the attention of the RO or the Board but not 
requested.  The RO notified the appellant of the evidence 
needed to substantiate the claim by virtue of rating 
decisions, a statement of the case, and other pertinent 
correspondence, in particular the supplemental statement of 
the case, that discussed the evidence considered since the 
initial decision on appeal, and requests for assistance in 
development of evidence to support his claim.  Further, he 
received comprehensive VA examinations that collectively 
include substantial information that will permit an informed 
determination of the claim for increase. 

The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  He 
attended a personal hearing held before this Board member 
where he provided testimony regarding the condition his right 
ankle.  VA records were obtained showing recent treatment for 
his ankle.  He did not advise the VA of any private treatment 
for his ankle.  It is clear from the record that the RO's 
communications with the veteran in the aggregate have advised 
him to submit evidence in support of his claim.  More 
specifically, by virtue of the June 2001 letter, the RO 
provided specific notice of the VCAA to the veteran.  He was 
advised of what evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

As the Board noted earlier, the RO has in fact complied with 
the new law in fully executing the required duties to notify 
and to assist in the development of the claim.  The RO also 
advised the veteran in its December 2001 supplemental 
statement of the case that it had considered his claim under 
the new law.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2002)); 
66 Fed. Reg. 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Having determined that the duties to notify and to assist 
have been fully satisfied, the Board will proceed to an 
evaluation of the veteran's claim on the merits.


Increased Evaluation

In the instant case, the RO has evaluated the veteran's right 
ankle disability as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5270.  This evaluation 
contemplates an ankylosis in plantar flexion between 30° 
degrees and 40° or in dorsiflexion between 0° and 10°.  In 
order to warrant a higher evaluation of 40 percent under this 
Code, the evidence would have to show an ankylosis of plantar 
flexion at more than 40° or in dorsiflexion at more than 10° 
or with abduction, adduction, inversion or eversion 
deformity.  

The findings from the most recent VA examination of October 
2001show that the veteran's right ankle had a dorsiflexion of 
0 degrees and a plantar flexion of 40 degrees.  There was no 
evidence of abduction, adduction, inversion or eversion 
deformity.  The medical evidence predating the October 2001 
VA examination, including the June 1998 VA examination, did 
not reflect findings that greatly differed from those shown 
in October 2001.  As the evidence does not show an ankylosis 
in plantar flexion at more than 40° or in dorsiflexion at 
more than 10°, an increased evaluation to 40 percent is not 
warranted under Diagnostic Code 5270.  

The veteran's 30 percent evaluation is noted to be in excess 
of the maximum evaluations for ankle disability contemplated 
by Diagnostic Codes 5271 through 5274. 

The examiner adequately discussed the DeLuca factors in 38 
C.F.R. §§ 4.40, 4.45 and 4.59 in the 2001 examination.  
However, the Board notes that the veteran is currently 
receiving more than the maximum 20 percent disability 
evaluation under Diagnostic Code 5271, which is predicated on 
loss of motion.  With respect to DeLuca, the CAVC held that 
where the evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See also 38 C.F.R. §§ 4.40, 
4.45, 4.59. 


However, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
veteran, as discussed above, is currently in receipt of 
greater than the maximum evaluation possible under diagnostic 
code 5271.

Since a 20 percent evaluation under Diagnostic Code 5271 is 
the maximum schedular evaluation, there is no basis for 
consideration of pain as a basis for a higher evaluation 
under 38 C.F.R. 4.40, 4.45, 4.59. Johnston, supra.  Moreover, 
the October 2001 VA examination specifically pointed out that 
the veteran showed no signs of pain at any point during the 
examination, which included range of motion testing.

The only potentially applicable Diagnostic Code for 
consideration is Diagnostic Code 5262, which allows a 40 
percent evaluation for impairment of the tibia and fibula, 
nonunion, with loose motion, requiring brace.  In this case, 
there is no evidence that the residuals of right ankle 
fracture result in a nonunion of the tibia and fibula.  Right 
ankle X-rays taken during VA examination of October 2001 
revealed narrowing of the joint space laterally with 
submalleolar bone fragments both medially and laterally.  The 
tibial talar joint appeared unimpaired.  

The examiner in October 2001 stated that the extent of right 
ankle disability experienced by the veteran was of a moderate 
degree.  The service connected right ankle disability did 
affect the veteran in increased fatigability, but not 
incoordination.  The examiner also opined that the veteran's 
residual right ankle injury did not appear to involve any 
other joint structure, but probably did involve some free 
gliding motion of the tendon. 

The findings from this examination and the preceding medical 
evidence do not reveal the veteran's injury to more closely 
resemble for impairment of the tibia and fibula, nonunion, 
with loose motion, requiring a brace.  Although there is 
evidence that the veteran either used a brace or a cane when 
walking, he was not shown to need a brace at all times.  

The VA examiner regarded the veteran's ankle disability as 
"moderate" which is contemplated by a 30 percent evaluation 
under Diagnostic Code 5262.  In summary, even with 
consideration of factors contemplating additional functional 
loss due to pain, incoordination, fatigability, etc., the 
opinion of the VA examiner in light of clinical objective 
findings do not warrant the maximum schedular evaluation of 
40 percent under diagnostic code 5270 selected by the RO to 
rate the ankle disability.

In this case all of the probative evidence does not compel 
the conclusion that a specified higher rating is mandated. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Under Secretary for 
Benefits or the Director for review.  Thus there is no 
prejudice by a ruling on this phase of the claim for 
increase. VAOPGCPREC 6-96.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  The Board does not find the veteran's disability 
picture regarding the right lower extremity disability to be 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In this regard, the Board will note that there is no evidence 
that the veteran's right ankle disability has been shown to 
markedly interfere with employment, or to have required 
frequent inpatient care.  As of October 2001, he was noted to 
be working a full time position, with only a loss of one week 
during a three month period attributed to his right ankle.  

Having reviewed the record with the extraschedular mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of fracture, right lateral malleolus and right talus is 
denied. 


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

